Case 1:17-cv-02635-REB-SKC Document 77 Filed 11/21/19 USDC Colorado

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Senior Judge Robert E. Blackburn
Civil Action No. 17-cv-02635-REB-SKC
BRUCE CASIAS,

Plaintiff,
Vv.

RAYTHEON COMPANY and
RAYTHEON INFORMATION SYSTEMS CO.,

Defendants.

Paar 1 of
Ce ual
% 3a pr

 

NOTE TO THE COURT

 

/ We, the jury, have a question.
We, the jury, have a verdict.

Please write your question to the Court below:
© Instruction numbeg 10 — please define
OCDE MAN 4 oMent anc ALOES ouste_

® Hew (Exacrly ) obs (neias notitied ON Way lb
ot * ( eacscanmenr/ demotion 7: By Nave Vaotinen?

(3 1s Rau Pheen aA mn iting they tot perce

hction on OAs e. 2 ON asHuLHon G_

Answer by the Court:

 

 

COURT USE ONLY

Received at a.m./p.m. on by
Case 1:17-cv-02635-REB-SKC Document 77 Filed 11/21/19 USDC Colorado Page 2 of 3

    

Jury Question (Wednesday, November 20, 2019, 3:32 p.m.)

To the Note To The Court of the jury appearing on the preceding page. | provide
the following responses:

. The terms “Gross mismanagement” and “Gross waste, “ as those terms
appear in Instruction No. 10, should be given their ordinary meanings:

. Please review Instruction No. 3 at paragraph 7; and

 

. On page 2 of 2 of Instruction No. 9, Raytheon is not admitting it took
adverse action against Mr. Casias. You do not reach this final paragraph,

until and unless you first find from by preponderance of the evidence that
Mr. Casias has proven all three of the essential elements enumerated on
page 1 of 2 of Instruction No. 9.

 

 
Case 1:17-cv-02635-REB-SKC Document 77 Filed 11/21/19 USDC Colorado Page 3 of 3

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO
Senior Judge Robert E. Blackburn
Civil Action No. 17-cv-02635-REB-SKC
BRUCE CASIAS,

Plaintiff,
Vv.

RAYTHEON COMPANY and
RAYTHEON INFORMATION SYSTEMS CO.,

Defendants.

 

NOTE TO THE COURT

 

We, the jury, have a question.

% We, the jury, have a verdict.

Please write your question to the Court below:

 

 

 

 

 

 

Answer by the Court:

 

 

 

COURT USE ONLY

Received at |2:57% a.m(p.m)on W.20.14 by (®

 
